Citation Nr: 9926531	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for an anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 RO rating decision that denied 
the veteran's claim for an evaluation greater than 50 percent 
for his service-connected anxiety disorder.  This matter was 
previously before the Board in April 1999 at which time it 
was remanded to the RO in compliance with due process 
requirements.


FINDINGS OF FACT

1.  Symptoms of the veteran's anxiety disorder are productive 
of occupational and social impairment with reduced 
reliability and productivity due to symptoms of flattened 
affect, impaired short-term memory, disturbances of mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  Symptoms of the veteran's anxiety disorder are productive 
of no more than considerable social and industrial 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for 
the veteran's service-connected anxiety disorder have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996), 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (effective November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in February 
1945 he was found by a Board of Medical Survey to be unfit 
for service due to a diagnosis of constitutional psychopathic 
state, inadequate personality.

In April 1945 the veteran underwent a VA examination and was 
diagnosed as having psychoneurosis, anxiety type.

In a June 1945 rating decision, the RO granted service 
connection for psychoneurosis, anxiety type, and assigned the 
veteran a 50 percent disability rating.  The RO reduced this 
rating to 30 percent in April 1954.

At a VA examination in May 1974, the veteran was given a 
diagnosis of anxiety neurosis, chronic and severe.  Following 
this examination, in June 1974, the RO increased the 
veteran's rating for his anxiety to 50 percent disabling. 

In June 1996 the veteran filed a claim for an increased 
evaluation for his service-connected anxiety neurosis 
claiming that this disability had worsened.

At a VA examination in July 1996, the veteran complained of 
crying a lot and of having problems relating to his military 
experiences.  He said that up until that point he had always 
avoided talking about military experiences and had also 
avoided activities, thoughts or people that reminded him of 
those times.  He said that he avoided watching wartime 
television, but was starting to have traumatic memories 
coming back to him with any sad television drama that made 
him feel the pain of someone else.  He said that he had 
feelings of detachment from others during those times.  He 
said that the reason he was experiencing these problems was 
because of his inability to physically pursue interests that 
would have kept his mind off of these distressing events.  He 
also complained of sleep problems and problems with 
concentration.  The examiner noted that the veteran had been 
married for 58 years and that his wife had severe physical 
problems.  On examination the veteran had good eye contact 
and was cooperative.  He was clean and well groomed.  His 
speech was halting at times due to his efforts to avoid 
crying and due to his inability to find the right word to 
express himself.  His speech otherwise had normal tone and 
volume.  He displayed some thought blocking, but had no 
loosening of associations, flight of ideas or 
circumstantially.  He mood was "bad".  His affect was 
moderately restricted.  He denied suicidal or homicidal 
ideations and denied any delusional thinking.  He was awake, 
alert and oriented times four.  His "intention" and 
concentration were within normal limits for his age and there 
was no significant cognitive impairment.  He had good insight 
and judgment.  He was diagnosed as having post-traumatic 
stress disorder (PTSD) and history of alcohol abuse.  The 
examiner stated that it appeared that the veteran's physical 
problems had brought his PTSD symptoms to the forefront.  He 
also said that the veteran had significant medical problems 
which restricted his activities significantly, thus changing 
the manifestation of his mental symptoms.  

A VA psychiatric evaluation report dated in July 1996 shows 
that the veteran appeared for his appointment in a timely 
manner and was pleasant, cooperative and neatly dressed.  
During the examination he spoke with great feeling and 
emotion regarding his military experiences, including his 
involvement on D Day.  Findings showed that he had some 
anxiety.  He spoke with regular rhythm, tone and rate, but 
had blocking at times.  He had no suicidal or homicidal 
ideation, no auditory or visual hallucinations and no 
delusions.  He continued to have World War II nightmares and 
he had an upset mood.  His affect was congruent and his 
insight and judgment were fair.  He had decreased short-term 
memory.  He was diagnosed as having PTSD and dementia, 
vascular type.

Another VA psychiatric evaluation report is on file and is 
dated in August 1996.  According to this report, the veteran 
had been very tearful and sad when reflecting on a World War 
II battle that had taken place on that date 53 years earlier.  
The veteran complained of feeling down and of not being able 
to do anything for himself.  He reflected on numerous medical 
problems and of having difficulty in coping with chronic 
pain.  He also said that his wife was beginning to experience 
medical problems.  He said that he cried too much to be able 
to go out in public due to thoughts about those who had been 
killed in the war.  He said that he was frustrated with home-
improvement problems and grieved over friends dying.  
Findings revealed that he was pleasant and cooperative and 
neatly dressed and groomed.  He appeared agitated at times.  
His speech had regular rhythm, rate and tone.  He had no 
suicidal or homicidal ideation and no delusions.  He did have 
auditory hallucinations of "knocking on walls".  His mood 
was sad, tearful, upset and angry.  His affect was congruent 
and he had fair insight and judgment.  He was diagnosed as 
having PTSD and dementia (vascular). 

Psychotherapy notes from a World War II group are on file 
from the VA mental health clinic showing the veteran's bi-
monthly participation in 1996.  These notes show that the 
veteran made tangential remarks on occasion.  They also show 
that he had been fully alert at each session.

In an August 1996 rating decision, the RO continued the 
veteran's 50 percent rating for his anxiety disability.

In April 1997 the veteran underwent a psychiatric evaluation 
at the VA mental health clinic.  His chief complaint at that 
time involved his deteriorating physical health and 
frustration secondary to his inability to fully care for 
himself.  He also complained of his deteriorating mental 
health such as forgetfulness.  Throughout the interview that 
veteran frequently gave detailed accounts of his military 
experiences and was clearly saddened and tearful when 
relating these experiences.  The veteran was dressed 
appropriately for the examination.  He initially showed poor 
eye contact, but this improved as he became more engaged in 
the interview.  He had no significant cognitive disturbances, 
but the examiner noted that this had not been formally 
tested.  The veteran's mood was "down" and his affect was 
euthymic.  His thought process was logical and goal-directed.  
Insight and judgment were good.  He had decreased attention, 
concentration and short-term memory.  The veteran was 
diagnosed as having PTSD, stable, and major depression.

At another psychiatric evaluation in May 1997, the examiner 
noted that the veteran had been followed by the general 
psychiatric team since June 1996 for PTSD, general anxiety 
disorder and major depression.  The veteran's postservice 
employment history included having worked 10 years for two 
electric companies, followed by two years of self-employment 
in the electrical field and 15 years with a county school 
district.  The veteran retired in April 1974 due to a 
myocardial infarct and blood clot.  The examiner relayed the 
veteran's complaints of ongoing recurrent and intrusive 
recollections of service.  He also relayed the veteran's 
avoidance of people and places and activities that aroused 
recollections of trauma as well as his tendency to isolate 
himself from others and of having feelings of detachment and 
estrangement from others.  The veteran also reported 
difficulty in falling asleep, difficulty with concentration 
and attention and an exaggerated startled response.  On 
examination the veteran was pleasant and cooperative.  He was 
neatly dressed and groomed.  His eye contact was minimal and 
his speech was of regular rate, rhythm and decreased tone.  
He exhibited moderate anxiety with movements and had no loose 
associations.  He did exhibit tangentially with reference 
toward trauma but was able to be redirected.  He had no 
suicidal or homicidal ideations, but did reflect on being 
dead with no plan to further his demise.  He had a long 
history of war related nightmares and no auditory or visual 
hallucinations or delusions.  His mood was nervous and upset 
and his affect was flat and appropriate to behavior.  He was 
alert and oriented to person, place, time and situation.  He 
was diagnosed as having PTSD, general anxiety disorder and 
vascular dementia. 

Additional World War II group psychotherapy notes are on file 
and are dated in 1997.

A March 1998 VA psychiatric examination report contains the 
veteran's report of a continual downward course to his 
illness since the July 1996 VA examination.  The report notes 
that the veteran had some long-standing unresolved issues in 
regard to his combat experience.  The report also notes that 
the continued physical decline of both the veteran and his 
wife worsened his situation.  His medical problems included 
dyspnea on exertion, coronary artery disease, hypersplenism, 
hypertension and chronic pain syndrome.  The examiner said 
that much of the veteran's current days were spent thinking 
about his increasing disabilities and continually failing 
body.  It is noted that the veteran had been married for 60 
years and was worried about his wife's deteriorating medical 
condition.  On examination the veteran had difficulty walking 
and was frail in appearance.  He had downcast eyes when 
talking about sad material and at other moments he made 
excellent eye contact.  His thought processes were organized 
in a logical and coherent fashion with no evidence of any 
psychotic processes.  He complained of word finding 
difficulties and forgetfulness and he focused much of the 
interview on his continual loss of independence.  He did not 
demonstrate any word finding difficulty on examination.  He 
reported decreased sleep, energy, concentration and appetite.  
He reported visual illusions and hearing "things inside the 
wall", like a rat.  He denied any delusions and did not 
exhibit any on examination.  Cognitively the veteran was 
alert and oriented to person, place, time and situation.  He 
did show some mild cognitive deficit on the minimental status 
examination, being unable to replicate the diagram and being 
unable to repeat no ifs, ands, or buts.  His affect was 
dysphoric and he described his mood as "worried all the 
time".  He was diagnosed as having PTSD, by history, alcohol 
abuse, by history and major depression.  

II.  Legal Analysis

The veteran's claim for an increased rating for his anxiety 
disorder is well grounded, meaning plausible.  The file shows 
that the RO has properly developed the evidence, and there is 
no further VA duty to assist him with his claim.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

The severity of the veteran's psychiatric disability must be 
assessed in the context of its entire history.  38 C.F.R. 
§§ 4.1, 4.130; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's anxiety was initially evaluated under 38 C.F.R. 
§ 4.132, Code 9400 (1991-1996).  This code provides that a 50 
percent rating is assigned when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community, or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in profound retreat from mature behavior.  Finally, if the 
veteran is demonstrably unable to obtain or maintain 
employment, a total rating is warranted.  38 C.F.R. § 4.132, 
Code 9400.

On November 7, 1996, the rating criteria for anxiety were 
revised and are now found in 38 C.F.R. § 4.130, Code 9400.  
This revised code provides that a 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  For a 100 percent rating, there must be total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupations, or own name.  

As the veteran's claim for an increased rating for anxiety 
was pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever are most favorable to the 
veteran.

By applying the veteran's psychiatric symptomatology to the 
new rating criteria for rating mental disorders, it is 
apparent that his current 50 percent evaluation most 
approximates his level of disability.  More specifically, the 
veteran was shown to have a "moderately restricted" affect 
at a VA examination in July 1996, and a "flat" affect at a 
VA psychiatric evaluation in April 1997.  He was also found 
to have impaired short term memory at evaluations in July 
1996 and April 1997.  In this regard, it is not entirely 
clear whether the veteran's memory impairment is due to his 
service-connected anxiety disorder or to his nonservice-
connected dementia (vascular).  However, since the benefit of 
the doubt in this matter must be resolved in his favor, the 
veteran's short term memory impairment will be attributed to 
his service-connected anxiety disorder.  38 U.S.C.A. 
§ 5107(b).  The veteran also shows disturbances in mood, 
described by recent examiners as "bad", "upset", 
"nervous", "down" and "worried".  Lastly, the veteran's 
report in May 1997 of isolating himself from others and of 
feeling detached and estranged from others would certainly 
cause him difficulty in establishing and maintaining 
effective work and social relationships.

It is thus apparent based on the foregoing that the veteran 
meets many of the findings for a 50 percent evaluation.  With 
this said, he does not meet all of the findings.  For 
example, he has not demonstrated impaired judgment.  Rather, 
he showed "good" judgment at a VA examination in July 1996 
and "fair" judgment at VA evaluations in July 1996 and 
August 1996.  With respect to his speech, the veteran was not 
found to have circumstantial, circumlocutory or stereotyped 
speech as is also required in the criteria for a 50 percent 
evaluation.  Nonetheless, it is worth noting that his speech 
was "halting" and "blocking at times" in 1996, was of 
decreased tone in May 1997, and was slow in rate in March 
1998. 

While the veteran has not met all of the findings specified 
in the criteria for a 50 percent evaluation, he has met most 
of them.  Moreover, he need not meet each and every one of 
them in order to be entitled to such an evaluation.  This is 
because findings need only be sufficiently characteristic to 
assess the level of impairment of the veteran's service-
connected disability.  38 C.F.R. § 4.21.  

In contrast to the criteria for a 50 percent evaluation, the 
veteran does not satisfy most of the criteria for a 70 
percent evaluation.  He was not found to have suicidal or 
homicidal ideation at any of his examinations, and his speech 
was not noted to be intermittently illogical, obscure or 
irrelevant.  While the veteran did exhibit tangentiality at 
some of his psychotherapy sessions and at a VA evaluation in 
May 1997 when referencing war trauma, he was able to be 
redirected.  Moreover, his thought processes at the more 
recent VA examination in March 1998 were found to be 
organized in a logical and coherent fashion, with no evidence 
of any psychotic processes.  Although the veteran has 
expressed grave concern over his inability (and that of his 
wife's inability) to function independently and effectively, 
the source of this inability was noted to be deteriorating 
nonservice-connected health problems.  Furthermore, the 
veteran did not exhibit neglect of personal appearance in 
hygiene, but rather was noted to be neatly dressed and well 
groomed at all of the VA examinations and evaluations that he 
attended.  As far as the inability to establish and maintain 
effective relationships, the veteran indeed has some ability 
to establish and maintain effective relationships.  This is 
evident by the fact that as of the March 1998 examination, he 
had been married to his wife for approximately 60 years.  In 
addition, it is noted on a World War II group psychotherapy 
note that the veteran grieved over the death of friends.  
This provides some evidence as to his ability to have 
friends.

The veteran also meets the criteria for a 50 percent 
evaluation under the old rating schedule for rating mental 
disorders.  38 C.F.R. § 4.130, Diagnostic Code 9400.  His 
ability to maintain effective or favorable relationships with 
people is considerably impaired in view of his report in May 
1997 that he isolates himself from others and of having 
feelings of detachment and estrangement from others.  
However, such an inability does not rise to the level of 
severe in view of his longstanding (60 plus) year 
relationship with his wife, his active participation for many 
years in a psychotherapy group that meets on a bi-monthly 
basis, and some evidence that he has friends.  Similarly, 
while the veteran's psychoneurotic symptoms such as sleep 
difficulty, short term memory loss, disturbed mood and 
flattened affect causes considerable impairment in his 
reliability, flexibility and efficiency levels so as to cause 
considerable industrial impairment, they do not rise to the 
level of severe impairment in his ability to obtain or retain 
employment.  This is so when considering additional findings 
such as the examiner's assessment in May 1997 that the 
veteran displayed a "moderate" level of anxiety and the 
assessment in March 1998 of a "mild" cognitive deficit.

The veteran's representative pointed out in written argument 
in August 1999 that the veteran demonstrated visual 
"illusions" and auditory hallucinations (akin to the sound 
of "a rat inside the wall") at the VA examination in March 
1998.  While this is so, he at the same time was found to 
display no psychotic processes and was well oriented to 
person, place, time and situation.  The totality of these 
findings most approximate the criteria under both the new and 
old rating schedule for a 50 percent evaluation.

As the weight of evidence for an evaluation greater than 50 
percent for the veteran's service-connected anxiety disorder 
goes against the claim, the benefit-of-the-doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b).

ORDER

The claim for an evaluation greater than 50 percent for the 
veteran's service-connected anxiety disorder is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

